THE     ATTORNEY        GENERAL
                    OF   TEXAS


                    March 4, 1988




Mr. Steven E. Cone, Jr.          Opinion No. JM-868
Chairman
Texas Aeronautics Commission     Re: Whether an air carrier
P. 0. Box 12607                  operating on an interstate
Austin, Texas 78711              or international  basis   is
                                 exempt from the provisions
                                 of article 46c-6, V.T.C.S.,
                                 and    related    questions
                                 (RQ-1201)

Dear Mr. Cone:

     You ask our opinion on several questions   concerning
the authority  of the  Texas Aeronautics  Commission  over
interstate air carriers. We follow each of your questions
with our answer. In view of our answers to your first two
questions, we need not address any of the others.

Question One:   Does the definition    of the term "air
carrier" in the Texas Aeronautics Act, article 46c-1 et
SesLr V.T.C.S.,   exempt air carriers operating      on an
interstate or international basis from the provisions   and
requirements of carriers subject to the Aeronautics Act as
set forth in subdivision     3(a)-(g) of article 46c-6,
V.T.C.S?

Answer to Question One:    Article 46c-l(e) of the     Texas
Aeronautics Act defines "air carrier" to mean

       every person owning, controlling,  operating
       or managing any aircraft as a common carrier
       in the transportation of persons or property
       for compensation or hire which conducts  all
       or part of its operations in the State of
       Texas: provided that th term 'air carrier'
       as used in this Act shtll not include, and
       this Act does not aoDlv to. air carriers
       carrvina oassenaers  or oronertv  as common
       carriers for comnensation or hire in com-
       merce between a olace in this state and a




                            p. 4208
Mr. Stephen E. Cone - Page 2       (JM-868)




       pla e outside      of    this     state.   (Emphasis
       addzd.)

V.T.C.S. art. 46c-l(e).

     Thus, m    provision  of the Texas Aeronautics     Act
applies to entities carrying passengers or property as a
common carrier for hire between any point in Texas and any
point outside of the state.      The statute quoted above
twice states that interstate carriers are beyond the reach
of the Texas Aeronautics Act.    None of the provisions  of
subdivision ~3 of article 46c-6 of the Act -- which grants
the Aeronautics Commission   the power to lqpromulgate and
administer   economic  rules   and regulations   over   air
carriers," including the authority to provide the certifi-
cation necessary   to operate an air carrier -- apply to
such entities.   See aenerallv V.T.C.S. art. 46c-6, subdiv.
3 (a)-(g).
Question Two: Does the following provision in subdivision
3(b) of article 46c-6 apply to air carriers     originally
granted certification by the Texas Aeronautics  Commission
to operate solely on an intrastate basis but that are now
operating on an interstate basis:                              ?
       No air carrier shall operate as such, after
       this Act goes into effect, without     having
       first obtained     from the   Commission    a
       certificate;  provided,  however  that    all
       operating rights and privileges granted    to
       any air carrier by the Commission prior to
       the passage of this Act shall continue     in
       effect, authorizing the same service under
       the same terms and conditions as previously
       granted by the Commission.

Answer to Question Two: We assume that your question     is
based on a factual situation    involving an air carrier
which begins operations only to serve intrastate    points,-
but later begins service between points inside and outside
of the state. Again, the statute     is unambiguous.    Any
entity that at any time carries passengers or property   as
a common carrier  for hire between a place   in Texas and
a place outside of Texas is not an "air carrier"         as
defined by the Act. It is not subject to u    provision of
the Act.

     We note that the redundant      language  in article
46c-l(e) of the Act is not accidental.         A section-
by-section analysis of the legislation adding the language




                               p. 4209
Mr. Stephen E. Cone - Page 3 (JM-868)




to the Aeronautics Act (m   Acts 1981, 67th Leg., ch. 767,
51, at 2858) notes that the precise purpose        of  the
amendatory phrase was to "exemp[t] air carriers who carry
passengers or property for commercial compensation between
Texas and a place outside of Texas.l@ Bill Analysis     to
C.S.S.B. No. 403, prepared     for Senate Committee     on
Government Organization, 67th Leg. (1981).

     Thus, the Act does not reach entities        offering
interstate  air service.     They are    outside  of   the
jurisdiction of the Commission   even if they offer some
service solely    between   points within    Texas.    The
Commission has no jurisdiction   over interstate  carriers
and has no authority to impose any burden on or extend
benefits to them under the Texas Aeronautics Act.

                       SUMMARY

          The Texas Aeronautics Act, article  46c-1
       et sec.    V.T.C.S.,    does not apply     to
       entities'carrying passengers or property   as
       common carriers for compensation or hire in
       commerce between a place in this state and
       a place    outside of     this state.     The
       Commission    has  no    jurisdiction    over
       interstate carriers and has no authority   to
       impose any burden on or extend any benefit
       to them under the Act.




                                   JIM     MATTOX
                                   Attorney General of Texas

MARY KELLER
First Assistant Attorney General

LOU MCCREARY
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLEY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Don Bustion
Assistant Attorney General



                             p. 4210